Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because of the following informalities:

In Figure 3, insert reference numeral “20” and a corresponding lead line with an arrowhead pointing towards the image forming portion which is shown in Figure 3 in order to identify the image forming portion described in the specification as being shown in Figure 3. See paragraph [0021], line 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
In paragraph [0006], line 9, change “the axial” to --- an axial ---.

In paragraph [0006], line 19, change “along the” to --- along an ---.
In paragraph [0006], line 22, change “at the” to -- at --.
In paragraph [0006], line 23, change “from the” to --- from an ---.
In paragraph [0006], line 28, change “the other” to --- another ---.
In paragraph [0009], lines 3 and 4, after “apparatus” insert --- 1 ---.
In paragraph [0009], line 4, after “image forming portion” insert --- 20 ---.
In paragraph [0010], line 2, change “device 5, an” to --- device 5, the ---.
In paragraph [0012], line 4, change “20” to --- 20Y, 20C, 20M, and 20B ---.
In paragraph [0013], line 5, change “50 an the” to --- 50 and the ---.
In paragraph [0014], line 8, change “20” to --- 20Y, 20C, 20M, and 20B ---.
In paragraph [0015], line 1, change “includes an” to --- includes the ---.

In paragraph [0015], line 2, change “a secondary” to --- the secondary ---.
In paragraph [0015], lines 3, 6, and 7, change “20” to --- 20Y, 20C, 20M, and 20B ---.
In paragraph [0017], line 4, change “20” to --- 20Y, 20C, 20M, and 20B ---.
In the abstract, line 3, change “at the” to --- at ---.
In the abstract, line 4, change “gap from the” to --- gap from an ---.
In the abstract, line 5, change “the toner” to -- toner --.
In the abstract, line 6, change “off the” to -- off an --.
In the abstract, line 9, change “and the other” to --- and another ---.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but 

Allowable Subject Matter
	Claims 1-9 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus, including: an image carrying member which has a photosensitive layer on an outer circumferential surface thereof; a charging device which electrostatically charges the outer circumferential surface of the image carrying member; an exposing device which exposes to light the outer circumferential surface of the image carrying member electrostatically charged by the charging device to form an electrostatic latent image on the outer circumferential surface of the image carrying member; a developing device having: a developing roller which extends in parallel to an axial direction of the image carrying member and which is disposed close to the image carrying member, the developing roller attaching toner to the electrostatic latent image to form a toner image; a cleaning device having: a cleaning blade which extends along the axial direction of the image carrying member and which makes contact with the outer circumferential surface of the image carrying member to remove toner on the outer 

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanano (US 8,254,820 B2) discloses a cleaning device that may include a polishing roller with the polishing roller configured to remove and collect a residual substance adhering to a surface of an image bearing member.
Ishida (US 8,320,785 B2) discloses an image forming apparatus featuring a controller for controlling the supply of toner or abrasive particles.
Wakayama (US 9,261,820 B2) discloses a cleaning device that includes a cleaning portion and a polishing roller.  The polishing roller polishes a surface with toner removed by the cleaning portion.
Hanano (US 9,541,888 B2) discloses an image forming apparatus includes: a cleaning portion configured to remove toner stuck to a surface of an image carrier; a polishing roller that contacts the image carrier; and a guide portion disposed with a gap having a predetermined width from the surface of the polishing roller, and configured to guide the removed toner to pass below the polishing roller.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
February 23, 2022